Motion by the Departmental Disciplinary Committee for the First Judicial Department to disaffirm report and for other relief denied, and cross motion by petitioner is granted insofar as to reinstate him as an attorney and counselor-at-law in the State of New York upon submission to this court by petitioner of proof of his successful completion of the Multistate Professional Responsibility Examination, and in accordance with rule 603.14 of the rules of this court (22 NYCRR), and upon the further order of this court. Concur— Murphy, P. J., Kupferman, Sullivan, Ellerin and Wallach, JJ.